Citation Nr: 0114063	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension in the 
amount of $2,276.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, VA Regional Office (RO), which 
determined that there was bad faith on the part of the 
veteran in the creation of an overpayment of $2,276 for the 
period from February 1, 1995, to January 1, 1996.  

The Board notes that the veteran raised the issue of creation 
of the overpayment.  The RO addressed the issue of creation 
of the overpayment in a September 1999 decision letter.  
Additionally, the veteran was charged with an additional 
overpayment in the amount of $7,561.  In a May 2000 decision, 
the Committee determined that a timely request for waiver of 
this overpayment had not been received.  Notices of 
disagreement to these decisions are not of record.  
Accordingly, these issues are not before the Board.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits in 
November 1994. 

2.  The RO notified the veteran at the time of the original 
award in November 1994, as well as in subsequent 
correspondence, that his continued eligibility for disability 
pension benefits was based on countable annual income and 
that he should notify the VA of any changes in income. 

3.  In January 1999, evidence was received by the RO showing 
that the veteran received income from earnings in 1995.  
There was no evidence that the veteran had reported the 
receipt of such income.

4.  In February 1999, the veteran's pension benefits were 
reduced effective February 1, 1995, based the veteran's 
unreported earned income.  This action created an overpayment 
of $2,276.

5.  The veteran was paid benefits to which he was not 
entitled because of his willful failure to report his receipt 
of earned income, despite his knowledge that he was required 
to do so, and that an overpayment would likely result from 
failure to report the income.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of pension benefits, 
in the calculated amount of $2,276, is precluded by the 
veteran's bad faith.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.965(b), 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran disability pension benefits in a 
November 1994 rating decision, effective February 1994.  In 
the November 1994 award letter with an attached VA Form 21-
6796, the RO informed the veteran that only income from the 
Social Security Administration for himself and his son was 
included in determining his countable income.  He was 
informed that the award was based on his having no income 
from earning or any other source.  The veteran was advised 
that his rate of pension was directly related to his income 
and to notify VA of any changes in income as failure to do so 
might result in the creation of an overpayment.  

In December 1994, the veteran notified VA that he no longer 
received Social Security benefits for his son.  Subsequently, 
the RO increased the amount of the veteran's pension benefits 
because he no longer received Social Security benefits for 
his son.  In a July 1995 letter, the RO informed the veteran 
that his pension award was based on his income from Social 
Security, and advised him to report any change in income.

In a January 1999 letter, the RO notified the veteran that it 
proposed to reduce his disability pension benefits effective 
from February 1, 1995, based on evidence showing that he 
received earned income of $2,452 for 1995.  The veteran was 
provided the opportunity to submit evidence showing that an 
adjustment should not be made.  In February 1999, the 
veteran's benefits were reduced effective February 1, 1995.  
This action resulted in an overpayment of $2,276.   

In March 1999, the veteran submitted a claim for waiver of 
recovery of the overpayment on the basis of undue financial 
hardship. 

The Committee denied the veteran's request for waiver in a 
September 1999 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness on 
the grounds that there was knowledgeable intention on the 
veteran's part to seek an unfair advantage, that is, 
continuing to receive disability pension without reporting 
receipt of additional income.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2000).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2000).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2000); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 255.  In Richards, the Court stated, 
". . . the operative language in 38 C.F.R. § 1.965(b)(2) 
limits bad faith to cases in which there is an intent to seek 
an unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The Board has only 
considered the regulatory standard.  In this case, the Board 
finds evidence of bad faith on the basis of the valid 
regulatory criteria (willful intention on the part of the 
claimant to seek an unfair advantage).  

Turning to the facts of this case, in September 1999 the 
Committee denied the veteran's request for waiver of recovery 
of a $2,276 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his 
additional income from earnings.

The evidence of record establishes that the veteran's failure 
to report his receipt of additional income was not mere 
inadvertence.  The veteran has asserted that he did not 
believe the income reported was received during 1995 and that 
he thought he received this income prior to receipt of VA 
pension benefits.  However, the veteran did not submit any 
documentation to support this claim, to include tax 
statements for 1995.  After review of the claims folder, the 
Board finds that argument unconvincing.  Along with his 
February 1994 claim for pension, the veteran submitted a VA 
Form 21-527, Income-Net Worth and Employment statement, in 
which he reported that he became disabled in 1990 and had not 
worked since 1989. According to the veteran's own statements 
in 1994, he had not had any employment since 1989.  
Therefore, his recent statement that he received income prior 
to his receipt of VA pension in 1994 is not consistent with 
the information of record.  In letters pertaining to his 
award of pension benefits, the RO explained to the veteran 
with particularity that his pension award was based, in part, 
on his earned income of $0.00 and his Social Security income.  
In July 1995, he was again advised that he had an obligation 
to report all income.  Thus, he was well aware of his 
obligation to report all income and of the relationship 
between his income and his VA pension entitlement, yet he did 
not report his receipt of earned income during 1995.
 
Upon review, the Board finds that the veteran knew he had to 
report his income and he knew the consequences of failing to 
report it.  His failure to report his income was the direct 
cause of the overpayment of VA benefits, and represents a 
willful intention on his part to seek an unfair advantage.  
Therefore, waiver of the debt of $2,276 is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience to which he refers.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2000) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found).


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $2,276 is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

